Citation Nr: 1234855	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the feet, to include as secondary to service-connected bilateral plantar fibromatosis with left plantar fasciitis and a left heel spur.

2.  Entitlement to a rating greater than 10 percent for bilateral plantar fibromatosis with left plantar fasciitis and a left heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to June 1984, December 1990 to June 1991, and from January 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to a rating greater than 10 percent for bilateral plantar fibromatosis with left plantar fasciitis and a left heel spur in a June 2008 rating decision and denied entitlement to service connection for arthritis of the feet in a November 2008 rating decision.  The November 2008 rating decision also continued the previous denial of entitlement to a rating greater than 10 percent for bilateral plantar fibromatosis with left plantar fasciitis and a left heel spur.

While this decision denies entitlement to service connection for arthritis of the feet, the issue of entitlement to a separate rating for calcaneal spurring, raised in conjunction with the service connection claim by the Veteran's representative in August 2008, remains on appeal as part of the claim for an increased rating in accordance with the law and regulations requiring the Board to consider entitlement to separate ratings under all applicable diagnostic codes when adjudicating a claim for an increased rating for a service-connected disability.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that all disabilities, including those arising from a single disease entity, are to be rated separately except as otherwise provided in the rating schedule); see also 38 C.F.R. § 4.14 (2011); Brady v. Brown, 4 Vet. App. 203, 206 (1993) (holding that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity"); see generally 38 U.S.C.A. § 1155 (West 2002).

The issue of entitlement to a rating greater than 10 percent for bilateral plantar fibromatosis with left plantar fasciitis and a left heel spur is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran does not have a present disability of arthritis of the feet.


CONCLUSION OF LAW

The criteria for entitlement to service connection for arthritis of the feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and provide the claimant with notice of what additional information and evidence, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated September 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the Veteran's service treatment records, VA treatment records, and private treatment records are present in the claims folder.  The Veteran has not identified any additional relevant records that VA failed to obtain.  See Segars v. Shinseki, 23 Vet. App. 290 (2009); Loving v. Nicholson, 19 Vet. App. 96, 102-03 (2005).

Lastly, VA examinations were conducted in October 2008 and January 2010.  The October 2008 VA examiner only provided findings on the existence of any arthritis with regard to the left foot, and, furthermore, based the negative left foot finding on x-rays conducted in March 2004, more than four years prior.  However, in January 2010, the VA examiner reviewed the claims file, considered the history of the Veteran's foot disorder, conducted a physical examination, and provided the requested findings and opinions based on review of X-rays dated from May 2008.  Furthermore, the examiner ordered contemporaneous x-rays, which showed no changes from the May 2008 x-rays.  As the January 2010 examination was accurate, sufficiently descriptive, and based on the complete record, including the Veteran's lay assertions, the January 2010 VA examination report is adequate for rating purposes.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Therefore, VA has fulfilled the duty to provide a thorough and contemporaneous medical examination.  See Roberson, 22 Vet. App. at 366; Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim for service connection for arthritis of the feet.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection for Arthritis of the Feet

In August 2008, the Veteran's representative filed an informal claim for "[e]ntitlement to a separate evaluation for arthritic changes to include calcaneal spurring."  As arthritis of the feet is not service-connected, unlike the Veteran's left heel spur, this claim was properly adjudicated as entitlement to service connection for arthritis of the feet as secondary to service-connected bilateral plantar fibromatosis with left plantar fasciitis and a left heel spur.  Cf. Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399, 401 (Fed.Cir.1996).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; and (2) the current disability is either (a) proximately due to or the result of service-connected disease or injury or (b) aggravated by an already service-connected disease or injury.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  

In either case, the first element needed to show entitlement to service connection is not met where a present disability is not shown; under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); see also 38 C.F.R. §§ 3.303; 3.310.

Here, several x-rays and a magnetic resonance imaging (MRI) report, as reviewed and described by the Veteran's private physician, have failed to show any indication of the existence of arthritis of the feet.  None of the Veteran's private physicians has diagnosed or otherwise noted arthritis of the feet, VA treatment records show no evidence of arthritis of the feet, and the January 2010 VA examination report and January 2010 x-ray report do not show arthritis of the feet.  The record contains several diagnoses relating to spurring, but spurring describes a bone excrescence and not the inflammation of a joint, as with arthritis.  See Dorland's Illustrated Medical Dictionary 152, 1783 (28th ed. 1994).  

Therefore, as no disability related to arthritis of the feet has been shown, a preponderance of the evidence is against establishing service connection.  There is no record of private or VA treatment for arthritis in the claims folder, the January 2010 examiner conducted a physical examination and reviewed the Veteran's March 2008 x-rays and found no evidence of arthritic changes of the feet, and the January 2010 x-ray showed no evidence of arthritis of the feet.  In sum, VA x-rays of the feet in May 2004, May 2008, and January 2010, as well as a private x-ray of the feet in May 2008 from Joseph Rodeau, D.P.M., all show no evidence of arthritis of the feet.  Lastly, the Veteran has never reported a diagnosis of arthritis of the feet or alleged that she suffers from arthritis of the feet, and with regard to the latter, she would not be competent to make that determination as review of the medical records show that it requires, at a minimum, sufficient medical expertise to interpret x-rays.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  For these reasons, the elements for service connection for arthritis of the feet have not been met, and this claim must be denied. 


ORDER

Service connection for arthritis of the feet is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

First, treatment records from a private physician, Dr. Urbas, dated February 2009, show that an MRI report was reviewed and determined to substantiate a diagnosis of plantar fasciitis.  This MRI report should be obtained on remand.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  In addition to Dr. Urbas, the Veteran has also regularly received treatment from two other private physicians, Dr. Vetti and Dr. Rondeau.  Complete records of her treatment for her bilateral foot problems should be obtained from these providers.  See 38 U.S.C.A. §  5103A(b); 38 C.F.R. § 3.159(c)(1).  Additionally, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for her bilateral foot disability, dated since October 2010.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Then, a supplemental medical opinion must be obtained as the VA medical examination report obtained in January 2010 is not sufficient to allow the Board to make a decision on the Veteran's increased rating claim.  See Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Here, the record reveals discrepancies between the diagnoses provided by the VA examiner and the diagnoses provided in the Veteran's private treatment records, and these discrepancies are not sufficiently reconciled in the January 2010 VA examination report.  See Stefl, 21 Vet. App. at 123.  Therefore, on remand, the examiner should explicitly address all foot diagnoses of record and provide a detailed rationale where any previous diagnosis is found to be unwarranted.  Id.; see also 38 C.F.R. § 4.2; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records related to her bilateral foot disorder from the VA Medical Center in Philadelphia, Pennsylvania, dated since October 2010.

2.  Contact the Veteran and make all appropriate efforts to attempt to obtain all treatment records and/or imaging reports related to her bilateral foot disorder from Dr. Urbas, Dr. Vetti, and Dr. Rondeau, as well as any other medical providers that have treated her foot disorder.  Of particular interest is the MRI report discussed by Dr. Urbas in February 2009.  

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, appropriate efforts should be made to obtain the records and associate them with the claims folder.  

In light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination of her feet.  The claims file and a complete copy of this Remand should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should:

(a)  Identify and describe in detail all specific manifestations and residuals of the Veteran's bilateral plantar fibromatosis with left plantar fasciitis and a left heel spur.

(b) State whether the specific manifestations and residuals of the Veteran's bilateral plantar fibromatosis with left plantar fasciitis and a left heel spur could be described as (i) severe, (ii) moderately severe, or (iii) moderate.  Each foot should be addressed separately.

(c) Identify and reconcile the Veteran's diagnosed foot disorders, and/or impressions thereof, to date, including the Veteran's past diagnoses of metatarsalgia, severe foot strain, bilateral plantar fibromatosis (also described as bilateral fibrous cysts or fibromas); plantar fasciitis of the left and right foot, attributed to poor biomechanics; calcaneus spurs of the right and left foot (also described as bilateral calcaneal spur syndrome); posterior tibial tendon dysfunction; and acquired flat foot deformity (also described as bilateral pes planovalgus deformity), attributed to posterior tibial dysfunction.

(d) Reconcile the following medical findings documented in the Veteran's treatment records: hyperpigmentation at the right talar head; a hyperpronated, abducted stance position; a small medial eminence at the first metatarsophalangeal joint bilaterally; spur formation on the medial aspect of the first metatarsals bilaterally, an abnormal sesmoid position, and an increased cuboid abduction angle.

(e) Clearly state whether previous diagnoses or findings were unwarranted and provide a full rationale for that determination, citing the objective medical findings leading to the conclusions.

(f) For any diagnosis found to be warranted (apart from bilateral plantar fibromatosis with left plantar fasciitis and a left heel spur), identify all symptoms of that diagnosed disorder and fully describe the extent and severity of those symptoms.

(g) State whether any of the above symptoms, residuals, and/or diagnoses arise from the same disease entity as, or are otherwise wholly or partially attributable to, the Veteran's service-connected bilateral plantar fibromatosis with left plantar fasciitis and left heel spur.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


